Citation Nr: 1418092	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to herbicides.

2.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for service-connected asbestosis.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney At Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the April 2010 substantive appeal, the Veteran requested a hearing at a local VA office (Travel Board hearing).  In an August 2010 submission, the Veteran withdrew his election of a Travel Board hearing and requested the appeal to be sent directly to the Board; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).

The issue of whether new and material evidence has been received to reopen service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of an increased disability rating in excess of 10 percent for service-connected asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not sustain an injury or disease of the endocrine system in service.

3.  Symptoms of diabetes mellitus were not chronic in service and were not continuous after service separation.

4.  Symptoms of diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

5.  Diabetes mellitus is not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely letter dated in April 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection for diabetes mellitus, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The April 2008 letter included provisions for disability ratings and for the effective date of the claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, responses from the National Personnel Records Center (NPRC) and the U.S. Armed Services Center for Unit Records Research (CURR), and the Veteran's statements.  

The Board further finds that VA has satisfied its duty to assist the Veteran in the development of the case by attempting to verify his claimed in-service exposures through official sources, and by supplementing the record with alternate documents in addition to the service treatment records.  In this case, the Veteran does not contend that he had any in-service treatment for symptoms or manifestations of diabetes mellitus, but instead contends that diabetes mellitus is related to in-service exposure to Agent Orange.  For these reasons, the Board finds that the development of the case has been appropriately focused on an attempt to verify the Veteran's claimed exposure to herbicides during service.

The Veteran has not been afforded a VA medical examination with respect to the claim of service connection for diabetes mellitus.  In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was no injury to, or disease of, the endocrine system in service, and diabetes mellitus had its onset years after service separation, there is no duty to provide a VA medical examination.  Additionally, the Board finds that the weight of the evidence demonstrates no chronic symptoms in service and no continuity of symptoms of diabetes mellitus since service separation.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes mellitus because there is nothing in service to which any current disability could be related by competent opinion.  
See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of the issue of diabetes for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case regarding the claim of diabetes mellitus because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.

Claims based on statements that exposure occurred because herbicides were stored or transported on a veteran's ship, or that a veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

The Veteran contends that he has diabetes mellitus as a result of exposure to herbicides, including Agent Orange, while serving aboard the U.S.S. Henderson in the waters off the coast of Vietnam.

After a review of all the evidence, the Board first finds that the Veteran has a current disability of diabetes mellitus.  VA treatment records from May 2009 indicate the Veteran's treatment of diabetes with Metformin.

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.  The Veteran's DD Form 214 shows that he served in the United States Navy from August 1965 to August 1969, and that his last duty assignment was aboard the U.S.S. Henderson.

In May 2008, the NPRC responded to a request to verify the Veteran's dates of service in Vietnam.  The NPRC was unable to determine whether the Veteran served in the Republic of Vietnam.  While the Veteran had service aboard the U.S.S. Henderson, which was in the official waters of the Republic of Vietnam during the Veteran's service period, the record provided no conclusive proof of in-country service.  

Also of record is a response, dated in March 2009, from the CURR.  This response indicates that the command history of the U.S.S. Henderson does not reveal that the ship was in port in the Republic of Vietnam during the time the Veteran served aboard that ship.  Instead, as alleged by the Veteran, the U.S.S. Henderson spent several days in Da Nang Harbor in December 1965 and April 1967.

A VA Compensation and Pension Service Bulletin from January 2010 included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  Submarines were not indicated to be one of these vessel types.  Significantly, the U.S.S. Henderson was not listed as a vessel that had inland operations.

The Veteran has not contended he went ashore in Vietnam during service.  Indeed, in the May 2009 notice of disagreement, the Veteran only asserted that he did "deploy up the river while supplying gun support for ground troops."  He later clarified that the U.S.S. Henderson was docked at Da Nang Harbor and he "rode a mail boat into Da Nang."  See April 2010 Substantive Appeal.  As mentioned above, open water ports, such as Da Nang, are considered extensions of ocean waters and not inland waterways.  To the extent that the Veteran contends he rode in a smaller, mail boat, he does not assert that he went ashore in Vietnam; instead, he contended that the mail boat went into Da Nang.  In fact, the command history from the CURR report does not document that the U.S.S. Henderson docked, went up rivers, or that personnel stepped foot in Vietnam.  As such, the Veteran's assertions do not establish the requisite, qualifying service in Vietnam.

There are also no other findings that suggest service in Vietnam, to include duty on inland waterways.  In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  

Parenthetically, the Veteran is service connected for asbestosis, as due to asbestos exposure during service; however, the Veteran does not assert that the asbestos exposure caused his diabetes mellitus, and the Board does not consider this an alternate theory of entitlement.  Indeed, the Veteran has repeatedly maintained that his current diabetes was caused by his exposure to Agent Orange.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee, 34 F.3d at 1042.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the endocrine system in service, and that diabetes mellitus symptoms were not chronic in service.  The service treatment records do not demonstrate findings, diagnosis, or treatment of symptoms of diabetes mellitus, including no evidence of chronic symptoms of diabetes mellitus during service, and do not demonstrate any relevant endocrine system injury or disease.

Evidence includes the August 1969 service separation examination report, which contains a summary of the Veteran's significant in-service medical history.  At that time, no abnormalities were found on examination other than marks and scars.  Most saliently, the endocrine system was found to be normal at service separation.  The service separation examination report is negative for any history or complaints of symptoms of diabetes mellitus.  Neither the separation examiner's findings nor clinical examination at service separation reflect any reported history of diabetes mellitus in service, or complaints, treatment, or diagnosis of diabetes mellitus either during service or at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that diabetes mellitus symptoms have not been continuous since service separation in August 1969.  As stated, the service separation examination revealed no clinical findings consistent with diabetes mellitus, or symptoms indicative thereof.  The post-service evidence shows no history, complaints, findings, or diagnosis of diabetes mellitus after service separation until decades later in 2008, according to VA treatment records.  Importantly, the Veteran himself does not contend that diabetes mellitus symptoms were continuous since service.

The Board also finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus were not continuous after service, including that diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code7913 (2013) (diabetes mellitus is rated 10 percent when the disease is established and is managed by a restricted diet only).  The competent medical evidence shows the first assessment of diabetes mellitus in 2008.  For these reasons, the Board finds that diabetes mellitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes mellitus as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board further finds that the weight of the evidence further demonstrates that the Veteran's diabetes is not related to service.  Regarding the Veteran's statements as to the cause of the current diabetes mellitus (coming into contact with Agent Orange while aboard the U.S.S. Henderson off the coast of Vietnam), the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372.).  

In this case, the cause of the Veteran's diabetes mellitus involves complex medical etiological questions because they pertain to the origin and progression of the Veteran's diabetes mellitus.  The Veteran is competent to relate symptoms of diabetes mellitus that he experienced at any time, but he is not competent to opine on whether there is a link between the current diabetes and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current diabetes mellitus and active duty service, including no credible evidence of chronic symptoms of diabetes in service, of diabetes to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of diabetes since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  Charles, 16 Vet. App. at 374.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including presumptively as a chronic disease and as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, as due to exposure to herbicides, is denied.


REMAND

Increased Rating for Asbestosis

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of an increased disability rating in excess of 10 percent for service-connected asbestosis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The record reflects that the Veteran's most recent VA examination of asbestosis was in September 2008.  The fact that a VA examination is over five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, a VA treatment report from May 2009 indicated that, while the Veteran's lung volume results were normal the previous year, the Veteran was now referred for complaints of progressive dyspnea on exertion, intermittent wheezing, and daily cough.  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected asbestosis.  Snuffer, 10 Vet. App. at 400; Caffrey v. Brown, 6 Vet. App. 377 (1994);VAOPGCPREC 11-95.

Accordingly, the issue of an increased disability rating in excess of 10 percent for service-connected asbestosis is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assist in determining the severity of the service-connected asbestosis.  The relevant documents in the claims files should be made available to the examiner.  All indicated tests and studies are to be performed, including pulmonary function testing that includes results on FVC and DLCO (SB).  If DLCO (SB) is not indicated, the examiner should explain why.  Post-bronchodilator results should be obtained unless pre-bronchodilator results are normal or the examiner determines that post-bronchodilator results should not be used and states the reason why.  The examiner should identify the current nature and severity of all manifestations of asbestosis.  

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue of an increased disability rating in excess of 10 percent for service-connected asbestosis in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


